               Case 1:20-cv-10938 Document 1 Filed 12/28/20 Page 1 of 3



LSK&D #: 502-1516 / 4841-2071-9572
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
STELLA GARSON,
                                                                    Docket No.:
                                                    Plaintiff,
                                                                    NOTICE OF REMOVAL
                          -against-

VICTORIA'S SECRET STORES, LLC,

                                                  Defendant.
----------------------------------------------------------------x


        Defendant VICTORIA’S SECRET STORES, LLC (hereinafter referred to as “VSS”), by

and through undersigned counsel, pursuant to 28 U.S.C. §§ 1332(a), 1441(a), 1446 and the

applicable Local Rules of the Southern District of New York, hereby removes this action from the

Supreme Court of the State of New York, County of New York, to the United States District Court

for the Southern District of New York. In support thereof, VSS states as follows:

        1.       On or about February 7, 2020, Plaintiff filed a Summons and Complaint in the

Supreme Court of the State of New York, County of New York, against VSS. (That action is

herein referred to as the “State Action”). A copy of the Plaintiff’s Complaint is attached hereto as

Exhibit “A.”

        2.       VSS was served with the Summons and Complaint on February 12, 2020.

        3.       Plaintiff did not assert a specific monetary demand in the Complaint nor file a

Statement of Damages from which to assess the matter for removal to federal court.. As a result,

VSS issued a Demand for Damages on or about March 16, 2020. Plaintiff did not respond to the

Demand for Damages. VSS moved for an Order to Show Cause to compel a response to the

Demand for Damages with a return date of December 14, 2020. On December 10, 2020 counsel

for Plaintiff responded with a demand for damages of $1,000,000 and requested withdrawal of the
                Case 1:20-cv-10938 Document 1 Filed 12/28/20 Page 2 of 3




Motion for Order to Show Cause. A copy of counsel’s correspondence is attached as Exhibit “B”.

Plaintiff’s demand is above the $75,000.00 threshold necessary for removal in a diversity of

citizenship case.

          4.     In accordance with 28 U.S.C. §1446(a), copies of the Summons, Complaint, and all

other papers served upon VSS or filed in the State Action are attached hereto as a composite

Exhibit “C.”

          5.     This case arises out of a negligence and premises liability action wherein the

Plaintiff alleges while shopping on the premises of the VSS store located at 1328 Broadway New

York, New York on June 26, 2019, she sustained serious and permanent injuries, including pain,

shock and mental anguish, requiring future medical care and rendering her unable to perform

normal activities.

          6.     This Notice of Removal is filed in accordance with 28 U.S.C. §§1441(b).

          7.     Plaintiff is a resident of the State of New York.

          8.     VSS is a Delaware limited liability company with a principal place of business in

Ohio.

          9.     VSS is a wholly owned subsidiary of Retail Store Operations, Inc., a Delaware

corporation with its principal place of business in Ohio. For purposes of removal jurisdiction,

neither VSS, nor Retail Store Operation, Inc., are citizens of New York.

          10.    Therefore, for purposes of removal, Plaintiff and VSS are citizens of different

states.

          11.    Removal of this case is proper under 28 U.S.C. §1441 and 28 U.S.C. §1332,

because complete diversity of citizenship exists between the Plaintiff and VSS, and the amount in

controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs and interest.



                                                   2
               Case 1:20-cv-10938 Document 1 Filed 12/28/20 Page 3 of 3




         12.    As this action asserts a claim between diverse parties for an amount greater than

the jurisdictional threshold, the requirements of 28 U.S.C. §1332 have been satisfied and removal

to this Court is proper.

         WHEREFORE, Defendant Victoria’s Secret Store, LLC, respectfully request that this case

be entered upon the docket of the United States District Court for the Southern District of New

York, pursuant to 28 U.S.C. §§1441 and 1446.

Dated:          New York, New York
                December 28, 2020

                                           Respectfully submitted,

                                           LESTER SCHWAB KATZ & DWYER, LLP

                                           s/Allyson B. Belmont
                                           ________________________________
                                           Allyson B. Belmont
                                           Attorneys for Defendant
                                           VICTORIA'S SECRET STORES, LLC
                                           100 Wall Street
                                           New York, New York 10005
                                           (212) 964-6611




                                                3
